PER CURIAM.
We think it was error to admit the evidence of Alice Higley, of the conversations between her and the defendant in 1889.
2. Also in admitting the evidence of physicians who made an examination of Zada Young in 1890, and who gave evidence tending to indicate that upon such examination they found a broken hymen.
3. We think in the cross-examination of Sarah Betsinger, wife of defendant, improper questions were allowed to be put to her, touching the declarations alleged to have been made by her to Mrs. Richards. The conviction, judgment, and order must therefore be reversed.
Conviction, judgment, and order reversed, and a new trial ordered, and The clerk of Onondaga county directed to enter judgment and remit certified copy thereof, with the return and decision of this court, to the court of sessions of Onondaga county, pursuant to sections 547 and 548 of the Code of Criminal Procedure.